Citation Nr: 1128658	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-38 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to service connection for a disability manifested by arthralgia of multiple joints, to include a lumbosacral spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from July 1964 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 RO rating decision that denied service connection for a disability manifested by arthralgia of multiple joints (listed as arthralgia).  

A November 2007 RO decision (issued in a statement of the case) denied service connection for arthralgia of multiple joints, to include a lumbosacral spine disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran essentially contends that he has arthralgia of multiple joints, to include the lumbosacral spine, that are related to service.  The Veteran's representative reports that the Veteran was treated on numerous occasions for various joint pains, diagnosed as arthralgia, during service, and that he was also treated for a back injury in November 1964 due to a motor vehicle accident.  

The Veteran's service treatment records show that he was treated for variously diagnosed joint problems, as well as lumbosacral spine complaints.  On a medical history form at the time of the February 1964 enlistment examination, the Veteran checked that he had a history of rheumatic fever.  He also checked that he did not have swollen or painful joints; arthritis or rheumatism; or any bone, joint, or other deformities.  The Veteran further checked that he had not worn a brace or back support.  The objective February 1964 enlistment examination report included notations that the Veteran's upper extremities, lower extremities, and spine and other musculoskeletal systems, were all normal.  

A November 1964 treatment entry noted that the Veteran was involved in an automobile accident.  No specific information was reported at that time.  Another November 1964 treatment entry indicated that the Veteran was seen for back pain.  It was reported that the Veteran was involved in an automobile accident approximately a week earlier and that the automobile rolled over.  The Veteran indicated that he had increased pain in the intrascapular area since that time.  The impression was paravertebral muscle spasm.  A December 1964 entry, which was somewhat illegible, indicated that the Veteran reinjured his back lifting 100 pounds.  It was noted that the Veteran had tenderness in the right paraspinal thoracic area muscles.  A January 1965 entry noted that the Veteran complained of recurrent back pain.  The examiner reported that there was a possibility of malingering because the Veteran had full range of motion of his low back and that no abnormalities were noted.  A subsequent January 1965 entry indicated that the Veteran complained of back pain.  No diagnoses were provided at that time.  

A March 1965 treatment entry noted that the Veteran complained of pain in his hands.  He reported that he had pain and swelling in the proximal interphalangeal joints of both hands, as well as in his wrists.  It was noted that the Veteran had rheumatic fever at age two.  The impression was rule out arthritis and rheumatic fever.  Another March 1965 entry indicated that the Veteran was seen for a re-check for pains in his joints.  The examiner indicated that a rheumatoid factor test was positive.  The impression was rheumatoid arthritis.  It was noted that the Veteran would be admitted to the hospital.  

A March 1965 hospital narrative summary indicated that the Veteran was admitted with a chief complaint of joint pains for the previous six days.  It was noted that the Veteran reported that had a history of rheumatic fever without carditis at age two.  The Veteran reported that he was doing well until six days prior to admission, when he suddenly developed pain, swelling, and stiffness in the proximal inner phalangeal joints of the hands, as well as similar symptoms in the wrists, shoulders, ankles and feet.  He stated that the upper extremity involvement was most prominent in the morning on arising.  It was noted that the Veteran was seen at sick call recently and that he was found to have a positive rheumatoid factor and a slightly elevated sedimentation rate.  The diagnosis was observation, medical (rheumatoid arthritis), did not exist prior to entry, line of duty, and not due to own misconduct.  

An April 1965 treatment entry noted that the Veteran was seen for pains in his hands.  It was noted that the Veteran was hospitalized a week earlier with rheumatoid arthritis.  A specific diagnosis was not provided at that time.  A May 1965 entry reported that the Veteran was seen for arthritis and that he complained of continuing pain in his joints.  Another May 1965 entry noted that the Veteran stated that he had arthritis in the fingers, hands, shoulders and ankles of three to four months duration.  The impression was possible minimal arthritis.  

A June 1965 treatment entry indicated that the Veteran was seen for a backache.  He reported that he fell ten feet when he was at home over the weekend.  The impression was mild back strain.  A July 1965 entry noted that the Veteran complained of joint pains and swelling in the third and fourth metacarpal phalangeal joints and fourth proximal interphalangeal joint of the left hand.  The impression was complaints of arthritis.  A September 1965 entry noted that the Veteran complained of pains in his hands since March 1965.  The Veteran reported that he was hospitalized, but the examiner noted that the hospitalization was not in his chart.  It was reported that the Veteran complained of pain and swelling in his fingers.  As to an impression, the examiner indicated that he found no objective evidence of arthritis or tendinitis.  

A December 1965 treatment entry related a diagnosis of periarticular fibrositis, fully evaluated times two, with hospitalizations.  A December 1965 consultation report noted that a recent medical consultation felt that a diagnosis of rheumatoid arthritis was questionable and that periarticular fibrositis seemed more appropriate.  A March 1966 entry indicated that the Veteran complained of back pain in the lower part of his back.  The diagnosis was arthralgia.  

A March 1966 hospital narrative summary noted that the Veteran reported that he began to experience diffuse arthralgias in the early part of 1964.  The Veteran indicated that he visited a station hospital many times during his tour of duty and stated that he did not respond to analgesics that were offered.  The narrative summary reported that although the Veteran did not mention it on his medical history form at the time of his February 1964 enlistment examination, he had experienced diffuse arthralgias prior to his entrance into the Navy.  The revised diagnosis was arthralgias, diffuse, etiology unknown, existed prior to enlistment, not in the line of duty, and not due to misconduct.  

An August 1966 consultation report noted that the Veteran complained of swelling in his hands and feet, associated with some joint pain, whenever he went to sea.  The examiner indicated that the Veteran had a history of recurrent joint pain and one positive rheumatoid factor test.  The examiner indicated that there was no objective evidence of swelling of the hands or feet.  The examiner reported that there was no diagnosis.  The objective August 1968 enlistment examination report included notations that the Veteran's upper extremities, lower extremities, and spine and other musculoskeletal systems, were all normal.  

Post-service VA private and VA treatment records show treatment for variously diagnosed joint complaints, as well as lumbosacral spine disabilities (including a possible intercurrent injury), on numerous occasions.  

For example, a July 1984 discharge summary from Kenmore Mercy Hospital noted that the Veteran reported that he had chronic lumbar pain radiating down his left leg.  It was reported that during the hospitalization, a lumbar myelogram was performed revealing a ruptured lumbar disc at L5-S1 on the left side.  The final diagnosis was ruptured lumbar disc, L5-S1, left side.  It was noted that the Veteran was discharged to be re-admitted in the future for a laminectomy.  

An April 1992 statement from J. A. Repicci, M.D., indicated that the Veteran reported that he had chronic lumbar discomfort radiating down both lower extremities.  Dr. Repicci reported that the Veteran's history indicated that he underwent a lumbar laminectomy.  No specific diagnoses were reported at that time.  

A February 1998 VA spine examination report noted that the Veteran was on active duty in the Navy from July 1964 to August 1968.  The Veteran reported that he had no compensable injuries while on active duty and that he was presently applying for a nonservice-connected pension.  The Veteran stated that he was involved in a motor vehicle accident in 1979 and that following the accident, he noticed low back pain which progressively worsened and he suffered radiation down both lower extremities.  He stated that he underwent surgery at Kenmore Mercy Hospital in either 1985 or 1986.  The final diagnoses were degenerative disk disease at L5-S1 and status post laminectomy and diskectomy at L5-S1.  

A March 2002 VA treatment entry noted that the Veteran had chronic back pain secondary to a diskectomy post a motor vehicle accident.  The assessment included chronic back pain.  

An August 2005 VA treatment entry noted that the Veteran reported that he had a long-term history of low back pain going back at least twenty to thirty years.  He stated that he had a gradual onset of low back pain that was worse after a motor vehicle accident he had in the 1970s, which led to surgery for his lumbosacral spine in 1986.  The assessment was status post laminectomy with scar formation and radiculopathy.  

A February 2007 VA treatment report indicated that the Veteran complained of chronic pain in the low back, shoulders, hips, and knees at various times.  He reported that in 1965, he started with pain.  The Veteran indicated that he was hospitalized for one month where he was given pain pills and underwent X-rays, before returning to the military.  He stated that he still suffered from diffuse joint pain, worse in his back.  The assessment included degenerative disc disease and diffuse joint pain.  The examiner commented that the diffuse joint pain was service-connected since the 1960s.  The Board observes that there is no indication that the VA examiner reviewed the Veteran's claims file.  

The Board observes that the Veteran is competent to report arthralgia of multiple joints, as well as lumbosacral spine symptoms in service, continuous multiple joint and lumbosacral spine symptomatology since service, and current symptoms that may form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board notes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for arthralgia of multiple joints, to include a lumbosacral spine disability.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment should be obtained and added to the record.  

Finally, the Board observes that a July 1995 decision by the Social Security Administration (SSA) indicated that the Veteran had a severe back impairment and that he was disabled since December 1993.  The United States Court of Appeals for Veterans Claims (Court) has made it abundantly clear that the records concerning awards of Social Security disability benefits are relevant and must be obtained.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  As the SSA records may be relevant to Veteran's claims, they should be obtained.  

Accordingly, this issue is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for arthralgia of multiple joints, to include a lumbosacral spine disability, since June 2008.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records dated since June 1968 should be obtained.  

2.  Contact the SSA and obtain copies of all medical and other records considered by that agency in awarding the Veteran SSA disability benefits, along with copies of all related SSA decisions.  

3.  Schedule the Veteran for a VA examination by a physician to determine the diagnosis and etiology of any condition manifested by arthralgia of multiple joints, to include a lumbosacral spine disorder, found to be present.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examination report is to contain the Veteran's medical history and current complaints, as well as a comprehensive medical evaluation and any tests deemed necessary.

Based a review of the claims file, examination results, and generally accepted medical principles, the examiner is asked to provide a medical opinion addressing each the statements and questions listed below.  A complete rationale is to be given for all opinions expressed, to include a discussion of the facts and medical principles involved.

a.  Can it be concluded with a reasonable degree of medical certainty that the Veteran has developed rheumatoid arthritis?  If so, please identify the affected joint or joints; and, is it at least as likely as not (50 percent or greater probability) that such disorder had its onset in service, was caused by any incident that occurred during service, or was manifested within one year after the Veteran's discharge from active duty in August 1968?

b.  Can it be concluded with a reasonable degree of medical certainty that the Veteran developed degenerative disc disease at L5-S1 with status post laminectomy and diskectomy at L5-S1?  If so, is it at least as likely as not (50 percent or greater probability) that such disorder had its onset during service, or was otherwise caused by any incident of service, to include any back injury that the Veteran sustained in a November 1964 motor vehicle accident?

c.  Has the Veteran developed a disorder manifested by arthralgia of multiple joints other than rheumatoid arthritis?  If so, please identify the affected joint or joints involved and state the diagnosis (or diagnoses) of the disorder(s); and, is it at least as likely as not (50 percent or greater probability) that any such disorder, other than rheumatoid arthritis, had its onset in service, or was otherwise caused by any incident of service, to include any back injury that the Veteran sustained in a November 1964 motor vehicle accident?  In addition, considering the Veteran's symptomatology of multiple joint pains as noted in service, is it at least as likely as not (50 percent or greater probability) that any such disorder, other than rheumatoid arthritis, to include a lumbosacral spine disorder, is related to that symptomatology?

d.  Did the Veteran develop arthralgia of multiple joints prior to entering service in July 1964?  If so, state (if possible) the approximate date of onset of such condition.

e.  If the examiner finds that the Veteran's arthralgia of multiple joints pre-existed his period of active duty service, then did this condition increase in disability during service?  In making is the assessment, the examiner is asked to specify whether the Veteran experienced temporary or intermittent symptoms joint pains during service; or, whether the Veteran developed a permanent worsening of the underlying condition due to his period of service.  If the examiner finds that there was a permanent worsening of the pre-existing arthralgia of multiple joints during the Veteran's period of active duty service, was such a worsening of the arthralgia of multiple joints due to the natural progress of that condition, or due to any superimposed injury or occurrence in service? 

4.  Thereafter, re-adjudicate the issue of entitlement to service connection for a disability manifested by arthralgia of multiple joints, to include a lumbosacral spine disorder.  If the benefit sought on appeal remains, then issue a supplemental statement of the case to the Veteran and his representative, and provide them an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




_________________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


